DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 61-77 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method of nucleic acid sequencing comprising: providing an analytical device comprising; a substrate comprising; a plurality of illumination volumes, each illumination volume comprising a nucleic acid synthesis complex comprising at least one polymerase enzyme, at least one template nucleic acid, at least one primer sequence that is complementary to a portion of the at least one template sequence, and at least one labeled nucleotide; a plurality of discrete light sources, at least one discrete light source disposed below at least one illumination volume and optically coupled to the at least one illumination volume; and a plurality of detector elements, at least one detector element disposed below the at least one illumination volume and optically coupled to the at least one illumination volume; illuminating the at least one illumination volume with the at least one discrete light source; and detecting light emitted from the at least one illumination volume by the at least one detector element, wherein light detected by the at least one detector element indicates incorporation of the at least one labeled nucleotide into the at least one primer sequence.  The closest prior art, Tsai (US 2012/0156100), fails to teach at least one of the plurality of discrete light sources disposed below at least one illumination volume, but provides the indirect illumination from the sides (See Fig. 12F).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/               Primary Examiner, Art Unit 1798